UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:July 31, 2011 Item 1. Report to Stockholders. AKRE CAPITAL MANAGEMENT, LLC Retail Class Shares(AKREX) Institutional Class Shares(AKRIX) ANNUAL REPORT July 31, 2011 Akre Focus Fund Annual Letter to Fellow Shareholders September 2011, What do I believe is the issue most on the minds of our shareholders today?I believe investors today are most concerned about the safety of their investments.This makes sense in light of the very uncertain economic climate we are experiencing.So the natural extension to that first question is “How can I know that my investments are indeed safe – not immune to fluctuation – but safe?”My answer is that you are not likely to know for certain.However, we believe that the better you understand our focused process of selecting investments, which brings a rigor and discipline to the portfolio, the greater confidence you will have in times of market uncertainty.You are relying on Akre Capital Management and our responsibility is to help you better understand what we do and why we do it. We believe that all investing is ultimately about rate of return.At Akre Focus Fund, our explicit goal is to compound capital at an above average rate while incurring a below average risk. (Who wouldn’t want this?). When we speak of risk, we are not speaking of share price volatility.Share price volatility provides us with opportunity.When we speak of risk we are thinking about exposure to permanent loss of capital. Naturally, investing in common stocks involves taking some risk.It is however a risk we are all accustomed to taking, and rarely has it frightened us.But we do get frightened periodically or at least become uneasy, as we did most recently in 2008 and early 2009. What I believe makes us queasy is the uncertainty surrounding the real value of our holdings. Again, having a better understanding of our rigorous investment process may help allay these fears. What we can do is help you understand that our process has led us to invest in a small selection of what we believe are truly better than average businesses.We will briefly describe to you that which we find interesting and attractive in an investment.In our discussions about investment process we use a Three Legged Stool as our visual construct for defining what is important to us: Leg One stands for the Business model. To that point, we are searching for very high quality businesses, those which have historically earned above average rates of return on the owner’s capital, and which we have concluded are likely to do so for some period of time.Higher than average returns on capital most often indicate that something unusual and special is going on in the business.We work very hard at identifying that “something special” and making judgments about its future ability to deliver above average returns on the owner’s capital. 1 Akre Focus Fund Leg Two stands for the People model.We are searching for managers who have demonstrated that they are “killers” at business execution, AND have demonstrated a history of always acting in the best interests of all shareholders. What we are aiming to do is align our interests with managers who treat public shareholders as partners, even though they do not know them.We want to be confident that what happens at the company level can translate to the per share level. Leg Three stands for the Reinvestment model.Sometimes we call this the “glue” that holds an investment together.Possibly the single most important decision that a business manager makes is exactly what to do with the excess cash that the business generates. The success of the reinvestment decision affects the share owner’s ability to compound his capital at an above average rate.A significant internal rate of capital compounding at a business likely translates into a significant investment return for us over a long period of time.We certainly favor those businesses and managers who demonstrate that they have the skill and opportunity to reinvest their excess capital at attractive above average rates.As such, our ability to compound our capital is generally greater when an effective reinvestment scheme is at work than when the managers simply pay out the excess earnings. Hence we strongly favor businesses which have attractive reinvestment opportunities versus those which simply pay dividends. When we identify a business with three solid “legs,” we work extremely hard to make certain that we are getting a bargain price at our entry point.“Bargain price” is simply our way of defining what we are willing to pay. Simply put, we will not pay too much in relation to the free cash the business is likely to generate. We construct our portfolios with a focused selection of such quality businesses. The characteristics of this collection of business are very attractive.And we remain convinced as a matter of experience that these financial features do indeed reduce our level of risk.The businesses we seek have: a) higher returns on capital, and often higher growth rates; b) stronger balance sheets, because of their strongfree cash generation; c) lower valuations more often; and d) greater reinvestment opportunities than the market in general. We often refer to this group of businesses as our “compounding machines.”It is this group of characteristics which enables us to understand and convey to you that our portfolio of businesses has been growing in real economic value per share. Of course there are exceptions, but as a broad generalization, this is what is in your portfolio. 2 Akre Focus Fund In last year’s letter to shareholders we spent some time discussing our outlook for the economy as it relates to the business environment. When we started this portfolio on August 31, 2009, we started with 100% cash.We have been deliberately prudent with our cash across the nearly two ensuing years.During this past year ending July 31, 2011, our cash levels have come down from 22% to13%.This extra helping of cash has been a positive for shareholders. Several shareholders have asked us about our above average cash holdings.We have explained that it simply reflects our continuing cautious outlook, while also enabling us to take advantages of opportunities presented by this volatile market environment.This discussion therefore leads us to our brief comment on the economic situation today.We believe that the consumer continues to be constrained by employment issues, by diminished access to credit issues, and by higher food and energy prices among other things.Because the consumer represents nearly 70% of our economy, we continue to believe that a rapid recovery is not likely.This view remains unchanged from last year’s presentation. To wit, we are not back to “business as usual,” and likely will not be until our leaders take the tough actions necessary to right our ship.Simple logic leads us to believe that such actions would involve both an increase in revenues as well as an important reduction in expenses at the Federal level.Neither would prove ‘stimulative’ in the short run, although we believe it is the tough medicine we will need for the next decade. And so, while external economic and political circumstances may be hard to deal with and even frightening on occasion, our portfolio of businesses that generally share these “Three Legged Stool” characteristics allow us to feel confident in our investment strategy and future returns. We know there are always exceptions, and we therefore speak of the portfolio holdings in a general sense.However, despite all its “warts” the U.S. continues to be one of the most attractive places on this planet for individuals to achieve their dreams.We look forward to better times. Chuck Akre Please see following page for important information. 3 Akre Focus Fund In our continuing desire to communicate with our fellow shareholders, we’d like to invite you to a conference call, scheduled for November 16, 2011 at 4 PM Eastern Time. On the call we will discuss our outlook, provide some more detail about our investments, and answer any questions you may have. We look forward to our chat on November 16th. Akre Focus Fund Conference Call Information: Date: November 16, 2011 Time: 4:00 pm ET Dial In: (877) 509-7719 Conference ID: We would appreciate having your questions in advance by email to questions@akrecapital.com by November 15, 2011, but will also take questions on the conference call. Opinions expressed are those of the advisor and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in small- and medium-capitalization companies, which involve additional risks such as limited liquidity and greater volatility than larger capitalization companies. Past performance is no guarantee of future results. Free Cash Flow measures the cash generating capability of a company by adding noncash charges (e.g. depreciation) and interest expense to pretax income. Return on Capital measures how effectively a company utilizes its net assets to generate revenue. 4 Akre Focus Fund SECTOR ALLOCATION at July 31, 2011 (Unaudited) Sector Allocation Percent of Net Assets Consumer Discretionary 42.7% Financials 16.6% Information Technology 15.5% Cash & Equivalents* 13.2% Telecommunication Services 9.2% Health Care 2.8% Total 100.0% *Includes other assets in excess of liabilities. EXPENSE EXAMPLE For the Six Months Ended July 31, 2011 (Unaudited) As a shareholder of the Akre Focus Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (February 1, 2011 – July 31, 2011). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by 5 Akre Focus Fund EXPENSE EXAMPLE For the Six Months Ended July 31, 2011 (Unaudited) (Continued) the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 2/1/2011 7/31/2011 2/1/2011 – 7/31/2011* Retail Class Actual Hypothetical (5% return before expenses) Institutional Class Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.45% (reflecting fee recoupments in effect) for Retail Class shares and 1.20% (reflecting fee recoupments in effect) for Institutional Class shares, multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 6 Akre Focus Fund Retail & Institutional Classes Value of $10,000 vs. S&P 500® Index Average Annual Returns Since Inception Periods Ended July 31, 2011 One Year (8/31/2009) Akre Focus Fund - Retail Class 17.73% 11.65% Akre Focus Fund - Institutional Class 17.97% 11.93% S&P 500® Index 19.65% 15.35% This chart illustrates the performance of a hypothetical $10,000 investment made on August 31, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. 7 Akre Focus Fund Management Discussion of Performance This discussion follows the mandate of the SEC, and relates to issues the Agency feels are important for us to share with our shareholders. In the following paragraphs we will discuss our investment returns for the period from August 1, 2010 to July 31, 2011, which is our fiscal year and our first full twelve month period.We do not put as much emphasis on one year performance as the Agency’s directive indicates, aswe are truly focused on our ability to grow our capital over much longer time frames, such as five and ten year periods. At the start of the fiscal year, 8/01/10, the portfolio had a cash balance of 22%.At the end of the fiscal year, 7/31/11 the cash balance was 13%, a reduction of 9%.This level of cash generally reflects our cautious outlook. We will always hold some level of cash in order to accommodate redemptions, an area about which we have no ability to predict.Our guideline is that we do not want to be forced to sell positions in order to meet redemptions. We had a great many positions in the portfolio which individually experienced significant price appreciation during our fiscal year.Obviously, our portfolio positioning of these names affected their individual contribution to our return.As a group, consumer discretionary issues contributed nearly 10% of our total return.In that category the hierarchy of returns was as follows: Dollar Tree Inc., Ross Stores Inc., TJX Companies, O’Reilly Automotive Inc., and CarMax Inc. and Penn National Gaming, Inc. Our next best category was in information technology which contributed just over 4% to our total return. In this group our largest two contributors in order were MasterCard Inc., and FactSet Research Systems Inc. Our third largest group for performance was Telecommunications, where our holding in American Tower Corp. contributed just less than 1% of our total return. No other category stood out in performance. Following our fiscal year end our cash balances have grown.This extra measure of cash has been an important anchor against a volatile and generally declining market. 8 Akre Focus Fund The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The summary and statutory prospectuses contain this and other important information about the investment company and it may be obtained by calling (877) 862-9556 or visiting www.akrefund.com.Read it carefully before investing. The S&P 500® Index is an index of 500 large capitalization companies selected by Standard & Poor’s Corporation. One cannot invest directly in an index. The SEC does not approve or disapprove of any securities. Past performance is not a guarantee of future results. Fund holdings are subject to change and are not recommendations to buy or sell any security. See the Schedule of Investments for the Fund holdings. The Akre Focus Fund is distributed by Quasar Distributors, LLC. 9 Akre Focus Fund SCHEDULE OF INVESTMENTS at July 31, 2011 Shares Value COMMON STOCKS: 81.2% Capital Markets: 4.8% Diamond Hill Investment Group $ LPL Investment Holdings, Inc.* TD Ameritrade Holding Corp. Consumer Finance: 0.6% White River Capital, Inc. Health Care Equipment & Supplies: 1.5% Becton, Dickinson and Company Hotels, Restaurants & Leisure: 1.7% Penn National Gaming, Inc.* Insurance: 5.6% Markel Corp.* IT Services: 11.3% Computer Services, Inc. Mastercard, Inc. Life Sciences Tools & Services: 1.3% Techne Corp. Media: 6.4% Lamar Advertising Co.* Multiline Retail: 10.5% Dollar Tree, Inc.* Software: 4.2% FactSet Research Systems, Inc. Specialty Retail: 24.1% CarMax, Inc.* O’Reilly Automotive, Inc.* Ross Stores, Inc. The TJX Companies, Inc. Wireless Telecommunication Services: 9.2% American Tower Corp.* TOTAL COMMON STOCKS (Cost $182,304,287) CONVERTIBLE PREFERRED STOCK: 4.6% Insurance: 4.6% Hartford Financial Services Group, Inc. TOTAL CONVERTIBLE PREFERRED STOCK (Cost $13,833,316) TRUST & PARTNERSHIP: 1.0% Real Estate Investment Trust: 1.0% Annaly Capital Management, Inc. TOTAL TRUST & PARTNERSHIP (Cost $2,921,800) The accompanying notes are an integral part of these financial statements. 10 Akre Focus Fund SCHEDULE OF INVESTMENTS at July 31, 2011 (Continued) Principal Amount Value SHORT-TERM INVESTMENT: 5.2% U.S. Government Security: 5.2% $ U.S. Treasury Bills 8/11/11, 0.02% $ TOTAL SHORT-TERM INVESTMENT (Cost $14,999,979) TOTAL INVESTMENTS IN SECURITIES: 92.0% (Cost $214,059,381) Other Assets in Excess of Liabilities: 8.0% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. The accompanying notes are an integral part of these financial statements. 11 Akre Focus Fund STATEMENT OF ASSETS AND LIABILITIES at July 31, 2011 ASSETS Investments in securities, at value (cost $214,059,381) (Note 2) $ Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Distribution fees Shareholder servicing fees Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ Retail Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price and redemption price per share $ Institutional Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 12 Akre Focus Fund STATEMENT OF OPERATIONS For the Year Ended July 31, 2011 INVESTMENT INCOME Income Dividends $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Class Shareholder servicing fees Administration fees Transfer agent fees Fund accounting fees Registration fees Reports to shareholders Audit fees Custody fees Miscellaneous expenses Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Total expenses Plus: prior year fees waived subject to recoupment Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 13 Akre Focus Fund STATEMENT OF CHANGES IN NET ASSETS Year Ended Period Ended July 31, 2011 July 31, 2010* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized loss on investments ) ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS (Note 3) Net increase in net assets derived from net change in outstanding shares - Retail Class (a) Net increase (decrease) in net assets derived from net change in outstanding shares - Institutional Class (a) ) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year/period — End of year/period $ $ Undistributed net investment income $ $ — * Fund commenced operations on August 31, 2009. The accompanying notes are an integral part of these financial statements. 14 Akre Focus Fund STATEMENT OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Year Ended Period Ended July 31, 2011 July 31, 2010* Retail Class Shares Value Shares Value Shares sold $ $ Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $7,196 and $7,381, respectively. Year Ended Period Ended July 31, 2011 July 31, 2010* Institutional Class Shares Value Shares Value Shares sold $ $ Shares redeemed (c) Net increase (decrease) ) $ ) $ (c) Net of redemption fees of $1,810 and $373, respectively. * Fund commenced operations on August 31, 2009. The accompanying notes are an integral part of these financial statements. 15 Akre Focus Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period RETAIL CLASS Year Ended Period Ended July 31, 2011 July 31, 2010* Net asset value, beginning of year/period $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) ** ) Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees (Note 2) # # Net asset value, end of year/period $ $ Total return % 4.90% ^ RATIOS/SUPPLEMENTAL DATA Net assets, end of year/period (millions) $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived/recouped % %+ After fees waived/recouped % %+ RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before fees waived/recouped % )%+ After fees waived/recouped % )%+ Portfolio turnover rate 25 % 12 %^ * Fund commenced operations on August 31, 2009. ** Calculated based on the average number of shares outstanding. # Amount less than $0.01. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 16 Akre Focus Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period INSTITUTIONAL CLASS Year Ended Period Ended July 31, 2011 July 31, 2010* Net asset value, beginning of year/period $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) ** ) Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees (Note 2) # # Net asset value, end of year/period $ $ Total return % 5.20% ^ RATIOS/SUPPLEMENTAL DATA Net assets, end of year/period (millions) $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived/recouped % %+ After fees waived/recouped % %+ RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS Before fees waived/recouped % )%+ After fees waived/recouped % )%+ Portfolio turnover rate 25 % 12 %^ * Fundcommenced operations on August 31, 2009. ** Calculated based on the average number of shares outstanding. # Amount less than $0.01. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 17 Akre Focus Fund NOTES TO FINANCIAL STATEMENTS July 31, 2011 NOTE 1 – ORGANIZATION Akre Focus Fund (the “Fund”) is a non-diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on August 31, 2009. The Fund offers Retail and Institutional Class shares.Institutional shares are offered primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations, and corporations.Each class of shares has equal rights as to earnings and assets except that Retail shares bear distribution expenses.Each class of shares has exclusive voting rights with respect to matters that affect just that class.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The investment objective of the Fund is to seek long-term capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. 18 Akre Focus Fund options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Short-term securities that have maturities of less than 60 days, at time of purchase, are valued at amortized cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. At July 31, 2011, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. 19 Akre Focus Fund NOTES TO FINANCIAL STATEMENTS July 31, 2011 (Continued) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurements fall in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of July 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks^ $ $
